NO. 07-10-0338-CR
                                                                              
                                                   IN THE COURT OF
APPEALS
 
                                       FOR THE SEVENTH DISTRICT OF
TEXAS
 
                                                                 AT
AMARILLO
 
                                                                      PANEL
B
 
                                                            OCTOBER
19, 2010
                                            ______________________________
 
                                                          GARY DEAN
POSEY,
 
                                                                                                            Appellant
 
                                                                             v.
 
                                                        THE STATE OF
TEXAS, 
 
                                                                                                            Appellee
 
________________________________
 
                        FROM THE 108th DISTRICT COURT OF POTTER
COUNTY;
 
                             NO. 61,421-E; HON. DOUG WOODBURN,
PRESIDING
                                           _______________________________
                                                                              
                                               ON ABATEMENT AND
REMAND
                                           _______________________________
 
Before QUINN, C.J., and CAMPBELL and
HANCOCK, JJ.
Appellant appeals from his conviction for possession of a
controlled substance.  Neither the
clerk’s record nor the reporter’s record has been filed.  Furthermore, a request has been made by the
district clerk to extend the deadline by which the appellate record must be
filed.  Through the request, we are told
that appellant has not paid or made arrangements to pay for the appellate
record and that no attorney has been appointed to represent him on appeal.




Accordingly, we
abate this appeal and remand the cause to the 108th District Court of Potter
County (trial court) for further proceedings. 
Upon remand, the trial court shall determine, by reasonable evidentiary
procedure it selects, the following:
1.  whether appellant desires to prosecute the
appeal; 
         2. 
whether appellant is indigent; and, if so,
3.  whether
the appellant is entitled to a free appellate record and the appointment of an
attorney due to his indigency. 
 
The trial court
is also directed to enter such orders necessary to address the aforementioned
questions.  So too shall it include its
findings on those matters (including the name, address, and phone number of any
attorney it may appoint to represent appellant in this appeal) in a
supplemental record and cause that record to be filed with this court by
November 18, 2010.  Should further time
be needed to perform these tasks, then same must be requested before November
18, 2010.  In the meantime, all other
appellate deadlines are stayed until further order of this court.
It is so
ordered.
Per Curiam
Do not publish.